UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-17711 Gateway Tax Credit Fund, Ltd. (Exact name of Registrant as specified in its charter) Florida 59-2852555 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 880 Carillon Parkway St. Petersburg,Florida33716 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code (727) 567-1000 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 duringthepreceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – Financial Information Item 1. Financial Statements: Balance of this page intentionally left blank. 2 GATEWAY TAX CREDIT FUND, LTD. (A Florida Limited Partnership) CONSOLIDATED BALANCE SHEET December 31, March 31, 2007 2007 ASSETS (Unaudited) (Audited) Current Assets: Cash and Cash Equivalents $ 792,307 $ 1,034,929 Investments in Securities 200,169 - Accounts Receivable 12,980 22,089 Prepaid Insurance 95 95 Total Current Assets 1,005,551 1,057,113 Investments in Project Partnerships, net 596,407 541,534 Replacement Reserves 9,692 9,637 Rental Property at Cost, net 372,147 401,685 Total Assets $ 1,983,797 $ 2,009,969 LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners $ 4,948,675 $ 496,513 Distribution Payable 309,051 278,126 Deferred Gain onSale of Project Partnerships 38,000 - Accounts Payable - Other 9,090 7,826 Accrued Real Estate Taxes 3,611 10,527 Tenant Security Deposits 4,800 4,700 Mortgage Notes Payable - Current 5,684 5,684 Total Current Liabilities 5,318,911 803,376 Long-Term Liabilities: Payable to General Partners - 4,187,572 Mortgage Notes Payable 801,749 801,749 Total Long-Term Liabilities 801,749 4,989,321 Minority Interest in Local Limited Partnership (30,627 ) (30,271 ) Partners' Equity (Deficit): Limited Partners (25,566 units outstanding at December 31, 2007 and March 31, 2007) (4,695,559 ) (4,014,192 ) General Partners 589,323 261,735 Total Partners' Deficit (4,106,236 ) (3,752,457 ) Total Liabilities and Partners' Deficit $ 1,983,797 $ 2,009,969 See accompanying notes to financial statements. 3 GATEWAY TAX CREDIT FUND, LTD. (A Florida Limited Partnership) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) 2007 2006 Revenues: Rental $ 7,691 $ 42,836 Distribution Income 12,021 5,595 Miscellaneous Income 1,596 725 Total Revenues 21,308 49,156 Expenses: Asset Management Fee - General Partner 92,440 112,401 General and Administrative: General Partner - 57,688 Other 20,242 19,574 Rental Operating Expenses 19,223 21,370 Interest 4,549 11,215 Depreciation 9,846 10,024 Total Expenses 146,300 232,272 Loss Before Equity in Income of Project Partnerships and Other Income (124,992 ) (183,116 ) Equity in Income of Project Partnerships 87,058 46,219 Gain on Sale of Project Partnerships 274,513 91,957 Minority Interest in Loss (Income) of Consolidated Project Partnership 242 (10 ) Interest Income 9,470 8,906 Net Income (Loss) $ 246,291 $ (36,044 ) Allocation of Net Income (Loss): Limited Partners $ 243,828 $ (35,684 ) General Partners 2,463 (360 ) $ 246,291 $ (36,044 ) Net Income (Loss) Per Limited Partnership Unit $ 9.54 $ (1.40 ) Number of Limited Partnership Units Outstanding 25,566 25,566 See accompanying notes to financial statements. 4 GATEWAY TAX CREDIT FUND, LTD. (A Florida Limited Partnership) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) 2007 2006 Revenues: Rental $ 62,362 $ 84,425 Distribution Income 55,367 37,257 Miscellaneous Income 1,596 2,347 Total Revenues 119,325 124,029 Expenses: Asset Management Fee - General Partner 293,692 340,364 General and Administrative: General Partner 104,564 174,044 Other 70,040 72,751 Rental Operating Expenses 56,549 52,595 Interest 13,648 13,939 Depreciation 29,538 30,072 Total Expenses 568,031 683,765 Loss Before Equity in Income of Project Partnerships and Other Income (448,706 ) (559,736 ) Equity in Income of Project Partnerships 123,835 68,960 Gain on Sale of Project Partnerships 1,178,887 272,650 Minority Interest in Loss of Consolidated Project Partnership 356 96 Interest Income 32,389 25,598 Net Income (Loss) $ 886,761 $ (192,432 ) Allocation of Net Income (Loss): Limited Partners $ 877,893 $ (190,508 ) General Partners 8,868 (1,924 ) $ 886,761 $ (192,432 ) Net Income (Loss) Per Limited Partnership Unit $ 34.34 $ (7.45 ) Number of Limited Partnership Units Outstanding 25,566 25,566 See accompanying notes to financial statements. 5 GATEWAY TAX CREDIT FUND, LTD. (A Florida Limited Partnership) CONSOLIDATED STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) Limited General Partners' Partners' Deficit Equity Total Balance at March 31, 2006 $ (3,168,987 ) $ 21,412 $ (3,147,575 ) Net Loss (190,508 ) (1,924 ) (192,432 ) Distributions (136,778 ) - (136,778 ) Balance at December 31, 2006 $ (3,496,273 ) $ 19,488 $ (3,476,785 ) Balance at March 31, 2007 $ (4,014,192 ) $ 261,735 $ (3,752,457 ) Capital Contributions - 318,720 318,720 Net Income 877,893 8,868 886,761 Distributions (1,559,260 ) - (1,559,260 ) Balance at December 31, 2007 $ (4,695,559 ) $ 589,323 $ (4,106,236 ) See accompanying notes to financial statements. 6 GATEWAY TAX CREDIT FUND, LTD. (A Florida Limited Partnership) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 AND 2006 (Unaudited) 2007 2006 Cash Flows from Operating Activities: Net Income (Loss) $ 886,761 $ (192,432 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Depreciation 29,538 30,072 Amortized Premium on Investments in Securities 125 - Current Year Equity in Income of Project Partnerships (123,835 ) (68,960 ) Gain on Sale of Project Partnerships (1,178,887 ) (272,650 ) Minority Interest in Losses of Consolidated Project Partnership (356 ) (96 ) Distribution Income (55,367 ) (35,025 ) Changes in Operating Assets and Liabilities: Decrease (Increase) in Accounts Receivable 9,109 (20,894 ) Increase in Interest Receivable (28 ) - Decrease in Accounts Payable (736 ) (22,157 ) (Increase) Decrease in Replacement Reserves (55 ) 2,634 Increase in Security Deposits 100 - Decrease in Accrued Real Estate Taxes (6,916 ) - Increase in Payable to General Partners 264,590 513,572 Net Cash Used in Operating Activities (175,957 ) (65,936 ) Cash Flows from Investing Activities: Distributions Received from Project Partnerships 62,504 46,947 Net Proceeds from Sale of Project Partnerships 1,280,712 130,517 Purchase of Investment Securities (200,266 ) - Purchase of Equipment - (1,676 ) Net Cash Provided by Investing Activities 1,142,950 175,788 Cash Flows from Financing Activities: Capital Contributions 318,720 - Distributions to Limited Partners (1,528,335 ) (136,778 ) Net Cash Used in Financing Activities (1,209,615 ) (136,778 ) Decrease in Cash and Cash Equivalents (242,622 ) (26,926 ) Cash and Cash Equivalents at Beginning of Year 1,034,929 758,509 Cash and Cash Equivalents at End of Period $ 792,307 $ 731,583 Supplemental disclosure of non-cash activities: Increase in Distribution Payable $ 310,025 $ - Distribution to Limited Partners (310,025 ) - $ - $ - See accompanying notes to financial statements. 7 GATEWAY TAX CREDIT FUND, LTD. (A Florida Limited Partnership) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 (Unaudited) NOTE 1 - ORGANIZATION: Gateway Tax Credit Fund, Ltd. ("Gateway"), a Florida Limited Partnership, was formed October 27, 1987 under the laws of Florida.Operations commenced on June 30, 1988.Gateway invests, as a limited partner, in other limited partnerships ("Project Partnerships"), each of which owns and operates apartment complexes eligible for Low-Income Housing Tax Credits ("Tax Credits"), provided for in Section 42 of the Internal Revenue Code of 1986.Gateway will terminate on December 31, 2040 or sooner, in accordance with the terms of the limited partnership agreement (the "Agreement").As of December 31, 2007, Gateway had received capital contributions of $319,720 from the General Partners and $25,566,000 from the Limited Partners.As of March 31, 2007, Gateway had received capital contributions of $1,000 from the General Partners and $25,566,000 from the Limited Partners.The fiscal year of Gateway for reporting purposes ends on March 31. Raymond James Partners, Inc. and Raymond James Tax Credit Funds, Inc., wholly owned subsidiaries of Raymond James Financial, Inc., are the General Partner and Managing General Partner, respectively. Operating profits and losses, cash distributions from operations and Tax Credits are allocated 99% to the Limited Partners and 1% to the General Partners.Profit or loss and cash distributions from sales of property are allocated as specified in the Agreement. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES: Basis of Accounting Gateway utilizes the accrual basis of accounting whereby revenues are recognized when earned and expenses are recognized when obligations are incurred. Gateway accounts for its investments as the sole limited partner in Project Partnerships ("Investments in Project Partnerships"), with the exception of the Consolidated Entity (as defined below), using the equity method of accounting, because management believes that Gateway does not have a majority control of the major operating and financial policies of the Project Partnerships in which it invests, and reports the equity in losses of the Project Partnerships on a 3-month lag in the Consolidated Statements of Operations.Under the equity method, the Investments in Project Partnerships initially include: 1) Gateway's capital contribution, 2) Acquisition fees paid to the General Partner for services rendered in selecting properties for acquisition, and 3) Acquisition expenses including legal fees, travel and other miscellaneous costs relating to acquiring properties. Quarterly the Investments in Project Partnerships are increased or decreased as follows: 1) Increased for equity in income or decreased for equity in losses of the Project Partnerships, 2) Decreased for cash distributions received from the Project Partnerships, and 3) Decreased for the amortization of the acquisition fees and expenses. Pursuant to the limited partnership agreements for the Project Partnerships, cash losses generated by the Project Partnerships are allocated to the general partners of those partnerships.In subsequent years, cash profits, if any, are first allocated to the general partners to the extent of the allocation of prior years' cash losses. Since Gateway invests as a limited partner, and therefore is not obligated to fund losses or make additional capital contributions, it does not recognize losses from individual Project Partnerships to the extent that these losses would reduce the investment in those Project Partnerships below zero.The suspended losses will be used to offset future income if any, from the individual Project Partnerships.Any cash distributions received from Project Partnerships which have a zero investment balance are accounted for as distribution income in the period the cash distribution is received by Gateway. 8 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (continued): Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.If the sum of the expected future cash flows is less than the carrying amount of the investment, Gateway recognizes an impairment loss.No impairment loss has been recognized in the accompanying financial statements for the nine-month period ended December 31, 2007. Gateway, as a limited partner in the Project Partnerships, is subject to risks inherent in the ownership of property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance and continued eligibility for Tax Credits.If the cost of operating a property exceeds the rental income earned thereon, Gateway may deem it in its best interest to voluntarily provide funds in order to protect its investment.However, Gateway does not guarantee any of the mortgages or other debt of the Project Partnerships.No such funding to Project Partnerships occurred during the nine months ended December 31, 2007. Consolidated Entity Statements The accompanying statements include, on a consolidated basis, the accounts of Gateway and Village Apartments of Sparta Limited Partnership ("Sparta")(combined the "Consolidated Entity"), a Project Partnership in which Gateway has invested.As of October 1, 1996, an affiliate of Gateway's Managing General Partner, Value Partners, Inc., became the general partner ofSparta.Since the general partner ofSparta is now an affiliate of Gateway, these consolidated financial statements include the financial activity of the Consolidated Entity for all periods presented.All significant intercompany balances and transactions have been eliminated. Gateway has elected to report the results of operations ofSpartaon a 3-month lag basis, consistent with the presentation of financial information of all Project Partnerships. In priorfiscal years, Village Apartments of Divernon, ("Divernon") was also included and reported as part of the Consolidated Entities.In April 2006, Gateway sold its Project Partnership investment in Divernon.Although Gateway did not receive any net proceeds from the sale of this Project Partnership, Gateway realized a net gain in fiscal year 2007of $151,256 on Sale of this Project Partnership. Cash and Cash Equivalents Gateway's policy is to include short-term investments with an original maturity of three months or less in Cash and Cash Equivalents.Short-term investments are comprised of money market mutual funds. Accounts Receivable Accounts receivable consists of tenant receivables ofSparta.Tenant receivables are recorded when billed.An allowance for doubtful accounts has not been considered necessary based on historical loss experience.An account is considered past due when payment has not been rendered within thirty days of its due date.Uncollectible receivables are charged to rental revenue when project management has determined that collection efforts will not be successful. Capitalization and Depreciation Land, buildings and improvements ofSpartaare recorded at cost and Gateway provides for depreciation using the modified accelerated cost recovery system method for financial and tax reporting purposes in amounts adequate to amortize costs over the lives of the applicable assets as follows: Buildings 27-1/2 years Equipment 7 years Expenditures for maintenance and repairs ofSparta are charged to expense as incurred.Upon disposal of depreciable property, the appropriate property accounts are reduced by the related costs and accumulated depreciation.Any resulting gains and losses are reflected in the Consolidated Statement of Operations. Rental Income Rental income, principally from short-term leases onSparta's apartment units, is recognized as income under the accrual method as the rents become due. 9 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (continued): Concentrations of Credit Risk Financial instruments which potentially subject Gateway to concentrations of credit risk consist of cash investments in a money market mutual fundwhose investment advisor is a wholly owned subsidiary of Raymond James Financial, Inc. and U.S. Treasury securities. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires the use of estimates that affect certain reported amounts and disclosures.These estimates are based on management's knowledge and experience.Accordingly, actual results could differ from these estimates. Investment in Securities Gateway applies Statement of Financial Accounting Standards No. 115, Accounting for Certain Investments in Debt and Equity Securities ("FAS 115") (refer to Note 3 below).Under FAS 115, Gateway is required to categorize its debt securities as held-to-maturity, available-for-sale or trading securities, dependent upon Gateway’s intent in holding the securities.Gateway’s intent is to hold all of its debt securities (U.S. Treasury Notes) until maturity and to use these assets to fund Gateway’s ongoing operations.The securities are carried at amortized cost, which approximates market value, and are adjusted for amortization of premiums and accretion of discounts to maturity.Such adjustments are included in Interest Income. Income Taxes No provision for income taxes has been made in these financial statements, as income taxes are a liability of the partners rather than of Gateway. Reclassifications For comparability, certain fiscal year 2007 amounts have been reclassified, where appropriate, to conform with the fiscal year 2008 financial statement presentation. Variable Interest Entities In January 2003, the FASB issued FASB Interpretation No. 46 ("FIN46"), "Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51," which was subsequently revised in December 2003.Gateway has adopted FIN46 and applied its requirements to all Project Partnerships in which Gateway holds an interest.Generally a variable interest entity, or VIE, is an entity with one or more of the following characteristics, (a) the total equity investment at risk is not sufficient to permit the entity to finance its activities without additional subordinated financial support; (b) as a group the holders of the equity investment at risk lack (i) the ability to make decisions about an entity’s activities through voting or similar rights, (ii) the obligation to absorb the expected losses of the entity; or (c) the equity investors have voting rights that are not proportional to their economic interests and substantially all of the entity’s activities either involve, or are conducted on behalf of, an investor that has disproportionately few voting rights. FIN 46 requires a VIE to be consolidated in the financial statements of the entity that is determined to be the primary beneficiary of the VIE.The primary beneficiary, as is applicable to Gateway’s circumstances, is the party in the Project Partnership equity group that is most closely associated with the Project Partnership. Gateway holds variable interests in 58 VIE’s, 57 ofwhich consist of Project Partnerships which Gateway is not the primary beneficiary. The Village Apartments ofSpartais a VIE in which Gateway is considered to be the primarybeneficiary as a result of an affiliate of the Managing General Partner serving as the general partner of that Project Partnership. Refer to the Consolidated Statements discussion in Note 2 for further information regarding the consolidationof this Project Partnership.Gateway’s maximum exposure to loss as a result of its involvement with unconsolidated VIE’s is limited to Gateway’s recorded investments in and receivables from those VIE’s, which is approximately $596,407 at December 31, 2007.Gateway may be subject to additional losses to the extent of any financial support that Gateway voluntarily provides to those Project Partnerships in the future. Basis of Preparation The unaudited financial statements presented herein have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by generally accepted accounting principles.These statements should be read in conjunction with the financial statements and notes thereto included with Gateway's report on Form 10-K for the year ended March 31, 2007. In the opinion of management these financial statements include adjustments, consisting only of normal recurring adjustments, necessary to fairly summarize Gateway's financial position and results of operations.The results of operations for the periods may not be indicative of the results to be expected for the year. 10 NOTE 3 – INVESTMENT IN SECURITIES: Investments in Securities consist of U.S. Treasury Notes at their cost, plus accrued interest and unamortized premiums of $169.The Investments in Securities are commonly held in a brokerage account maintained at Raymond James and Associates, Inc., an affiliate of the General Partners.The estimated market value at December 31, 2007 of the securities is $201,656 resulting in a gross unrealized gain of $1,487. As of December 31, 2007, the cost and accrued interest/unamortized premiums of the securities by contractual maturities is as follows: Due within 1 year $ 200,169 After 1 year through 5 years 0 Total Amount Carried on Balance Sheet $ 200,169 NOTE 4 - RELATED PARTY TRANSACTIONS: The Payable to General Partners primarily represents the asset management fees and general and administrative expenses owed to the General Partners at the end of the period.It is unsecured, due on demand and, in accordance with the Agreement, non-interest bearing. The General Partners and affiliates are entitled to compensation and reimbursement for costs and expenses incurred by Gateway as follows: Asset Management Fee – The Managing General Partner is entitled to receive an annual asset management fee equal to 0.45% of the aggregate cost of Gateway’s interest in the projects owned by the Project Partnerships.The asset management fee will be paid only after all other expenses of Gateway have been paid.These fees are included in the Consolidated Statements of Operations.Totals incurred for the nine months ended December 31, 2007 and 2006 were $293,692 and $340,364, respectively. General and Administrative Expenses – The Managing General Partner is reimbursed for general and administrative expenses of Gateway on an accountable basis.These expenses are included in the Consolidated Statements of Operations.Totals incurred for the nine months ended December 31, 2007 and 2006 were $104,564 and $174,044, respectively. Refer to the discussion of net profit on re-syndication transactions contributed to Gateway by the Managing General Partner in Note 8, Summary of Disposition Activities herein. NOTE 5 - RENTAL PROPERTY: A summary of the rental property information reported bySparta at September 30, 2007 is as follows: Cost Accumulated Depreciation Book Value Land Buildings Furniture and Appliances Net Book Value $32,000 968,869 48,945 $1,049,814 $0 637,007 40,660 $677,667 $32,000 331,862 8,285 $372,147 A summary of the rental property information reported bySparta at December 31, 2006 is as follows: Cost Accumulated Depreciation Book Value Land Buildings Furniture and Appliances Net Book Value $32,000 968,869 48,945 $1,049,814 $0 609,241 38,888 $648,129 $32,000 359,628 10,057 $401,685 11 NOTE 6 - MORTGAGE NOTE PAYABLE: The mortgage note payable forSparta is the balance due on the note dated December 1, 1998 in the amount of $827,361.The loan is at a stated interest rate of 6.125% for a period of 50 years; the loan also contains a provision for an interest subsidy which reduces the effective interest rate to 2.325%. Expected maturities of the mortgage note payable are as follows: Year Ending Amount December 31, 2007 5,684 December 31, 2008 5,808 December 31, 2009 5,936 December 31, 2010 6,065 December 31, 2011 6,198 Thereafter 777,742 Total $807,433 NOTE 7 - INVESTMENTS IN PROJECT PARTNERSHIPS: As of December 31, 2007, Gateway holds a 99% interest in the profits, losses, and Tax Credits as a limited partner in 57 Project Partnerships and a general partner interest inSparta, all together holding 62 properties which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships, excluding the Consolidated Entity, as of: December 31, March 31, 2007 2007 Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 13,189,775 $ 15,720,185 Cumulative equity in losses of Project Partnerships (1) (13,041,792 ) (15,751,914 ) Cumulative distributions received from Project Partnerships (614,640 ) (702,417 ) Investment in Project Partnerships before Adjustment (466,657 ) (734,146 ) Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses 1,670,779 1,979,556 Accumulated amortization of acquisition fees and expenses (607,715 ) (703,876 ) Investments in Project Partnerships $ 596,407 $ 541,534 (1) In accordance with Gateway's accounting policy to not carry Investments in Project Partnerships below zero, cumulative suspended losses of $17,207,388 for the period ended December 31, 2007 and cumulative suspended losses of $19,299,452 for the year ended March 31, 2007 are not included. 12 NOTE 7 - INVESTMENTS IN PROJECT PARTNERSHIPS (continued): In accordance with Gateway's policy of presenting the financial information of the Project Partnerships, excludingSparta beginning on the date of combination, on a three month lag, below is the summarized balance sheets for the Project Partnerships as of September 30 and the summarized statements of operations for the three months ended September 30 of each year: 2007 2006 SUMMARIZED BALANCE SHEETS Assets: Current assets $ 7,532,676 $ 9,384,544 Investment properties, net 36,730,175 51,424,697 Other assets 910,559 476,698 Total assets $ 45,173,410 $ 61,285,939 Liabilities and Partners' Deficit: Current liabilities $ 2,752,240 $ 2,750,685 Long-term debt 62,538,322 82,634,323 Total liabilities 65,290,562 85,385,008 Partners' deficit Limited Partner (18,210,644 ) (21,968,964 ) General Partners (1,906,508 ) (2,130,105 ) Total Partners' deficit (20,117,152 ) (24,099,069 ) Total liabilities and partners' deficit $ 45,173,410 $ 61,285,939 SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income $ 8,143,620 $ 9,765,308 Expenses: Operating expenses 5,409,141 6,561,924 Interest expense 1,112,610 1,487,440 Depreciation and amortization 1,911,063 2,490,699 Total expenses 8,432,814 10,540,063 Net loss $ (289,194 ) $ (774,755 ) Other partners' share of net loss $ (2,892 ) $ (7,748 ) Gateway's share of net loss $ (286,302 ) $ (767,007 ) Suspended losses 410,137 835,967 Equity in Income of Project Partnerships $ 123,835 $ 68,960 Gateway’s equity as reflected by the Project Partnerships of $(18,210,644) differs from Gateway’s Investments in Project Partnerships before acquisition fees and expenses and amortization of $(466,657), primarily because of suspended losses on Gateway’s books. 13 NOTE 8 – SUMMARY OF DISPOSITION ACTIVITIES: Gateway at one time held investments in 82 Project Partnerships holding 87 properties.As of December 31, 2007, Gateway has sold or otherwise disposed of its interest in 24 Project Partnerships which held 25 properties.A summary of the sale or disposition transactionsfor the Project Partnershipsdisposed during the current fiscal year-to-date and the previous fiscal year are summarized below: Fiscal Year 2008 Disposition Activity: Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per LP Unit Gain (Loss) on Disposal December 2007 Claremont Apartments $ 22,000 $ 0.86 $ 22,000 December 2007 Pleasant Valley Apartments 31,775 1.24 31,249 December 2007 Floral Acres Apartments 8,750 0.34 (53,073) December 2007 Kenly Court Apartments Phase I & II 137,444 5.38 137,444 October 2007 Riverside Apartments 110,056 4.30 109,530 September 2007 Hunters Ridge Apartments (AL) 27,362 1.07 27,363 August 2007 Greenville Landing Apartments 34,306 1.34 33,775 July 2007 Sandridge Apartments 248,000 9.70 248,797 July 2007 Brookshire Apartments 248,000 9.70 249,032 May 2007 Laurel Woods Apartments 223,240 8.73 224,347 April 2007 Ashton Place Apartments 148,309 5.80 147,778 Other, net (see below) - - 645 $ 1,178,887 The net proceeds from the sale of Claremont Apartments, Pleasant Valley Apartments, Floral Acres Apartments, Kenly Court Apartments Phase I & II, and Riverside Apartments are a component of the Distribution Payable on the Consolidated Balance Sheet as of December 31, 2007.These net proceeds will be distributed to the Limited Partners in the fourth quarter of fiscal year 2008. The net proceeds from the sale of Hunters Ridge Apartments (AL), Greenville Landing Apartments, and Ashton Place Apartments were distributed to the Limited Partners in October 2007. The net proceeds from the sale of Sandridge Apartments, Brookshire Apartments, and Laurel Woods Apartments were distributed to the Limited Partners in August 2007. As part of the October 2007distribution, Gateway distributed an additional $4,942 to the Limited Partners ($0.19 per limited partnership unit) and recognized an additional gain on sale of Project Partnerships in the amount of $645 resulting from thetrue-up ofaccrued and actual legal and other sale transaction closing expenses arising from Project Partnership sale transactions which closed in prior quarters. Re-syndications of Project Partnerships occur when a new buyer acquires the assets of a Project Partnership and renovates the existing affordable housing property and finances the costs of the renovation in part through the acquisition and sale of Tax Credits.In such re-syndication transactions, the assets of the existing Project Partnership are sold to a new partnership, net sales proceeds from the sale of assets are remitted to either Gateway or the general partner of the Project Partnership as appropriate, and the Project Partnership is liquidated.In a separate transaction, the new partnership, which has a “fresh” allocation of Tax Credits, is sold to an unrelated third party or fund.In certain limited circumstances, the Managing General Partner of Gateway is involved in “re-syndicating” the sale of interests in the new partnership to an unrelated third party or fund.In those instances, the Managing General Partner has adopted the policy that it will contribute any net profits it received from the re-syndication transaction to Gateway.The following properties were the subject of re-syndication transactions in which the Managing General Partner was involved in the re-syndication, and $318,720 of re-syndication profit has been contributed to Gateway by the Managing General Partner in October 2007.The re-syndication profit contributions associated with each transaction are as follows: Floresville Square Apartments $57,694 Albany Village Apartments 29,923 Hunters Ridge Apartments (KY) 29,922 Ashton Place Apartments 201,181 Total Re-syndication contribution $ 318,720 Gateway’s financial statements reflect this amount asa capital contribution from the General Partnerand a component of Distributions paid to Limited Partnerson the Statement of Partners’ Equity (Deficit) as of December 31, 2007. 14 NOTE 8 – SUMMARY OF DISPOSITION ACTIVITIES (continued): Fiscal Year 2007 Disposition Activity: Transaction Month / Year Project Partnership Net Proceeds Net Proceeds Per LP Unit Gain (Loss) on Disposal February 2007 Skyview Terrace Apartments $38,732 $1.51 $ 38,732 February 2007 Fairview South Apartments 50,360 1.97 50,360 February 2007 Southwood Apartments 42,710 1.67 42,710 February 2007 Robinhood Apartments 40,383 1.58 40,383 January 2007 Applewood Apartments 105,538 4.14 105,538 October 2006 Hunters Ridge Apartments (KY) 47,616 1.90 47,616 October 2006 Albany Village Apartments 47,668 1.90 47,668 July 2006 Floresville Square Apartments II 39,064 1.54 38,210 April 2006 Village Apartments of Divernon - - 151,256 $ 562,473 The net proceeds from the sale of Skyview Terrace Apartments, Fairview South Apartments, Southwood Apartments, Robinhood Apartments, and Applewood Apartments are a component of the Distribution Payable on the Consolidated Balance Sheet as of March 31, 2007.These net proceeds were distributed to the Limited Partners in May 2007. The net proceeds from the sale of Hunters Ridge Apartments (KY), Albany Village Apartments, and Floresville Square Apartments II were distributed to the Limited Partners in December 2006. NOTE 9 – SUBSEQUENT EVENTS: Subsequent to the December 31, 2007 quarter-end, Gateway sold its partnership interest in Teton View Apartments I and Teton View Apartments II.Gateway received approximately $38,000 in net proceeds (approximately $1.49 per limited partnership unit) from these sale transactions which will be distributed to the Limited Partners in a subsequent quarter.The net proceedswere received in December 2007. Inaccordance with FASB No. 66 ("FASB No. 66") "Accounting for Sales of Real Estate," although the net proceeds from these sale transactions were receivedon or prior to December 31, 2007, the gain onthe sale of these assets of $38,000 and the related distribution payable ($1.49 per limited partnership unit) will be recognized in the Statement of Operations when all conditions for a sale of real estate have been met. All conditions for recognition of the gain on sale of these Project Partnershipswere met after December 31, 2007.Gateway’s financial statements reflect the gross proceeds in the Deferred Gain on Sale of Project Partnerships on the Consolidated Balance Sheet as of December 31, 2007. 15 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Results of Operations As disclosed on the Consolidated Statements of Operations, distribution income received from the Project Partnerships increased $18,110 from $37,257 for the nine months ended December 31, 2006 to $55,367 for the nine months ended December 31, 2007.Rental revenue decreased $22,063 from $84,425 for the nine months ended December 31, 2006 to $62,362 for the nine months ended December 31, 2007.Equity in Income of Project Partnerships increased $54,875 from $68,960 for the nine months ended December 31, 2006 to $123,835 for the nine months ended December 31, 2007. In total, Gateway had net income of $886,761 for the nine months ended December 31, 2007 as compared to a net loss of $192,432 for the nine months ended December 31, 2006.The increase in net income for the nine months ended December 31, 2007 is a result of the gains on the sales of eleven Project Partnerships (Ashton Place, Laurel Woods, Brookshire, Sandridge, Greenville Landing, Hunters Ridge (AL), Riverside, Kenly Court Phase I & II, Floral Acres, Pleasant Valley, and Claremont) being greater than the gains from the disposition of Divernon and the sales of three Project Partnerships (Floresville Square II, Albany Village, and Hunters Ridge (KY)) that were recorded in the nine months ended December 31, 2006.After adjusting for changes in operating assets and liabilities, and the equity in income of Project Partnerships, net cash used in operating activities was $175,957.The net cash provided by investing activities was $1,142,950 consisting of $62,504 in cash distributions received from Project Partnerships, $1,240,712 in netsales proceeds received from the sale of the eleven Project Partnerships listed above, and $40,000 inproceeds from the sale of Project Partnerships closing in January 2008, offset by $200,266 used to purchase U.S. Treasury Notes in July 2007.The net cash used in financing activities was $1,209,615 consisting of $318,720 in capital contributions offset by $1,528,335 in distributions paid to Limited Partners. Liquidity and Capital Resources Gateway's capital resources are used to pay General and Administrative operating costs including personnel, supplies, data processing, travel, and legal and accounting and audit fees associated with the administration and monitoring of Gateway and the Project Partnerships.The capital resources are also used to pay the Asset Management Fee due the Managing General Partner, but only to the extent that Gateway's remaining resources are sufficient to fund Gateway's ongoing needs.(Payment of any Asset Management Fee due but unpaid at the time Gateway sells its interests in the Project Partnerships is subordinated to the investors’ return of their original capital contribution.) The sources of funds to pay the operating costs are cash and cash equivalents and short-term investments which are comprised of U.S. Treasury Notes and the interest earnings thereon, which were purchased with funds set aside for this purpose, and cash distributed to Gateway from the operations of the Project Partnerships.At December 31, 2007, Gateway had $792,307 of cash and cash equivalents and $200,169 of short-term investments in U.S. Treasury Notes.However, $309,051 of this balance represents proceeds Gateway received prior to December 31, 2007 from the sale of Project Partnership investments which is for distribution to Limited Partners and which will be subsequently distributed to Limited Partners in the fourth quarter of fiscal year 2008.Management believes these sources of funds are sufficient to meet Gateway's current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. Exit Strategy The IRS compliance period for low-income housing tax credit properties is generally fifteen years from occupancy following construction or rehabilitation completion.All of Gateway's Project Partnerships have reached the end of theirTax Credit compliance period; consequently, Gateway iscurrently in the process of disposing of all of its investments in Project Partnerships.
